Per Curiam,
The specifications of error in this case are three in number. It is alleged in them that the learned judge of the court below erred in appointing William Righter Fisher, Esq., as the trustee of the real estate late of Freeman Scott, deceased. It is also alleged therein that the court was without jurisdiction to appoint a trustee upon the petition of the plaintiff as a creditor of distributees under the trust, and that he erred in not dismissing said petition. To the third specification of error we may add that the appellants allege that the court erred in entering a decree without finding that the plaintiff is a trustee, or co-trustee of the estate of Freeman Scott, deceased, or in declining to assert that the plaintiff is in any manner a trustee of the estate of the said Freeman Scott, deceased.
In the specifications of error to which we have referred, and in the decree entered by the court below, we fail to detect any error which requires a reversal of the latter, or renders necessary an extended discussion of the former. The careful consid*474eration that we have given to the case has convinced us that no error was committed by the learned judge of the court below in disposing of it, and that no injustice has been done to either party to it. ¥e therefore dismiss the specifications and affirm the decree.
Decree affirmed.